Citation Nr: 1801169	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the RO. In May 2016, the Veteran testified at a hearing before the undersigned at the RO. A transcript of the hearing is included in the electronic case file. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. In light of the favorable decision with regard to the claim, no further discussion of the duties to assist and notify is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

Tinnitus was manifest during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

The Board has reviewed the evidence in light of the applicable law and will grant the benefit of the doubt to the Veteran. 

The Veteran has competently and credibly asserted that his tinnitus onset in service (after being prescribed aspirin to treat his index fingers disabilities) and has been continuous since that time. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). There are certain situations in which lay evidence may suffice to prove service connection on its own merits. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008). This is one such case where the Veteran's competent and credible lay evidence as to in-service tinnitus and continuity of symptomatology is sufficient to support a claim for entitlement to service connection. Based upon the facts, service connection for tinnitus is warranted.

The Board expresses no opinion regarding the severity of the tinnitus. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


